In a proceeding to invalidate petitions designating respondents Richard O. Reyes, William H. Schwarz and Oscar Radin as candidates of the Liberal Party in the general election to be held on November 2, 1976 for the public offices of Sheriff of Westchester County, County Clerk of Westchester County and State Assemblyman from the 91st Assembly District, respectively, the appeal is from a judgment of the Supreme Court, Westchester County, dated September 13, 1976, which dismissed the petition as against each of the above-mentioned respondents and directed the Board of Elections to place their names on the ballot. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Burchell. Gulotta, P. J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.